Citation Nr: 1411987	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  06-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2013, the Board issued a decision that, among other things, denied the Veteran's claim for a compensable rating for his bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a subsequent July 2013 Joint Motion for Remands (JMR), the Secretary and the appellant agreed to vacate and remand the Board's January 2013 decision to the extent that it denied a compensable rating for bilateral hearing loss on an extraschedular basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The grounds for the July 2013 JMR vacating and remanding the Board's January 2013 decision was because neither the April 2005, May 2007, or July 2010 VA examiner adequately documented the affects the Veteran's hearing loss had on his ordinary activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (holding that VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).  Therefore, a Remand to obtain such a medical opinion is required. 

While the appeal is in remand status, any outstanding audiological treatment records should be obtained and associated with the claims file.  


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC shall obtain and physically or electronically associate with the claims file any outstanding audiological treatment records including from the Cleveland VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should obtain an opinion from an audiologist as to the affects the Veteran's hearing loss has on his ordinary activities.  If an examination is needed to provide the opinion, it should be scheduled.  The claims file should be provided to the examiner in connection with the opinion.  

3.  The RO/AMC, after considering whether a referral for an extra-scheduler evaluation is warranted under See 38 C.F.R. § 3.321(b)(1) (2013) and Thun v. Peake, 22 Vet. App. 111 (2008), should adjudicate the claim for a compensable rating for bilateral hearing loss on an extraschedular basis.  If any benefit sought on appeal is denied, the RO/AMC should issue a supplemental statement of the case to the Veteran that includes notice of all the relevant laws and regulations.  After providing an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

